Dismissed and Opinion Filed February 4, 2015




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00533-CV

                           JUANITA GUNN, ET AL., Appellants
                                       V.
                         FAIRWAYS @ PRESTONWOOD, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-01363-D

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Appellants’ brief in this case is overdue. By postcard dated September 19, 2015, we

notified appellants the time for filing appellants’ brief had expired. We directed appellants to file

both their brief and an extension motion within ten days. We cautioned appellants that failure to

file a brief and an extension motion would result in the dismissal of this appeal without further

notice. To date, appellants have not filed a brief, filed an extension motion, or otherwise

corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).



140533F.P05
                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JUANITA GUNN, ET AL., Appellants                   On Appeal from the County Court at Law
                                                   No. 4, Dallas County, Texas
No. 05-14-00533-CV        V.                       Trial Court Cause No. CC-14-01363-D.
                                                   Opinion delivered by Chief Justice Wright.
FAIRWAYS @ PRESTONWOOD,                            Justices Lang-Miers and Stoddart
Appellee                                           participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee FAIRWAYS @ PRESTONWOOD recover its costs of
this appeal from appellants JUANITA GUNN AND DESIREA GUNN.


Judgment entered February 4, 2015.




                                             –2–